




EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made this 21st day of January,
2016, by and between NEW ENTERPRISE STONE & LIME CO., INC., a Delaware
corporation (the “Company”) and ALBERT L. STONE (the “Executive”).
WHEREAS, the Company and Executive are parties to that certain Employment
Agreement, dated February 8, 2013, as amended (the “Prior Agreement”); and
WHEREAS, the Company and Executive desire to amend and restate the Prior
Agreement and replace it in its entirety with this Agreement in order to set
forth the terms and conditions under which the Executive shall be employed by
the Company after the date hereof.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
promises contained herein, and intending to be bound hereby, the parties agree
as follows:
1.Duration of Agreement. Subject to earlier termination in accordance with this
Agreement, the Company will employ Executive, and Executive accepts such
employment with the Company, on the terms set forth in this Agreement for the
period beginning on November 1, 2015 and ending May 31, 2018 (the “Term”).
2.Title; Duties. Executive will serve as Executive Vice President & Chief
Financial Officer reporting directly to the Company’s President & Chief
Executive Officer (“CEO”). Executive will devote his best efforts and
substantially all of his business time and services to the Company and its
affiliates to perform such duties as may be customarily incident to his position
and as may reasonably be assigned to him from time to time. Executive will not,
in any capacity, engage in other business activities or perform services for any
other individual, firm or corporation without the prior written consent of the
Company; provided, however, that without such consent, Executive may engage in
charitable, community service and personal investment activities, so long as
such activities do not in any respect interfere with Executive’s performance of
his duties and obligations hereunder.
3.Place of Performance. Executive will perform his services hereunder at the
principal executive offices of the Company; provided, however, that Executive
may be required to travel from time to time for business purposes.
4.Compensation and Benefits.
4.1.Base Salary. Effective November 1, 2015, Executive’s annual salary will be
$425,000 (the “Base Salary”), paid in accordance with the Company’s payroll
practices, as in effect from time to time. The Company will pay Executive a lump
sum amount equal to the difference between the salary paid to Executive between
November 1, 2015 and the date of this Agreement within fifteen (15) business
days of the date hereof. The Base Salary will be reviewed on an annual basis by
the Company’s CEO, in consultation with, and oversight from, the Company’s Board
of Directors (the “Board”), and may be increased from time to time. To the
extent that the Board has authorized its Compensation and Management Development
Committee to act on its behalf in any particular respect, references to the
Board in that context will also be deemed to include such committee.
4.2.Employee Benefits. Executive will be eligible to participate in the employee
benefit plans, policies or arrangements maintained by the Company for its
employees, subject to the terms and conditions of such plans, policies or
arrangements. However, this Agreement will not limit the Company’s ability to
amend, modify or terminate any of its employee benefit plans, policies or
arrangements at any time for any reason.
4.3.Annual Retainage Bonus. On each of February 29, 2016, February 28, 2017 and
February 28, 2018, and provided that Executive is employed by the Company on
such anniversary, the Company will pay Executive a cash bonus of $212,500 (the
“Annual Retainage Bonus”), subject to applicable tax withholding. In the event
that the Company terminates Executive’s employment for Cause (as defined below),
Executive shall, within 30 days following such termination, repay to the Company
an amount equal to the aggregate net after-tax Annual Retainage Bonus amounts
paid pursuant to this Agreement.
4.4.Annual Bonuses. Executive will be eligible to participate in the Company’s
Incentive Compensation Plan (“ICP”), as in effect from time to time, with the
potential to receive annual bonuses therein, in accordance with the parameters
and guidelines approved by the Board for the funding of the ICP, performance
targets and payout policies and practices.




--------------------------------------------------------------------------------




4.5.Paid Time Off. Executive will be entitled to four weeks of paid vacation
each fiscal year in accordance with the published policies of the Company.
4.6.Automobile. Executive will be eligible for an automobile allowance pursuant
to the Company’s automobile policies, as in effect from time to time.
4.7.Reimbursement of Expenses. Executive will be reimbursed by the Company for
reasonable business expenses incurred by him in accordance with the Company’s
customary expense reimbursement policies, as in effect from time to time.
4.8.Indemnification. Executive will be indemnified for acts performed as an
officer of the Company to the extent provided in the Company’s Bylaws and
Articles of Incorporation, as in effect from time to time.
5.Termination. Notwithstanding Section 1 of this Agreement, Executive’s
employment with the Company may be terminated by the Company at any time for any
reason. Upon any cessation of his employment with the Company, Executive will be
entitled only to the compensation and benefits described in this Section 5. Upon
any cessation of his employment with the Company, unless otherwise requested by
the Board, Executive agrees to resign from all employee, officer and director
positions with the Company and its affiliates.
5.1.Termination without Cause or for Good Reason.
5.1.1.Subject to Section 5.1.4, if Executive’s employment by the Company ceases
during the Term due to a termination by the Company without Cause (as defined
below), or a resignation by Executive for Good Reason (as defined below),
Executive will be entitled to continued payment of his Base Salary for the
remainder of the Term (the “Salary Continuation Benefit”) in accordance with the
Company’s payroll policies plus any Annual Retainage Bonus that would otherwise
be made if Executive remained employed by the Company for the remainder of the
Term (with such Annual Retainage Bonus to be made at the regularly scheduled
time pursuant to Section 4.3).
5.1.2.If a cessation of employment described in Section 5.1.1 occurs within one
year following a Change in Control (as defined below), in lieu of the payments
described in Section 5.1.1, Executive will be entitled to (as a “Salary
Continuation Benefit”) continued payment of his Base Salary for a period of
thirty-six (36) months in accordance with the Company’s payroll policies plus
any Annual Retainage Bonuses that would otherwise be made if Executive remained
employed by the Company for the remainder of the Term, with such Annual
Retainage Bonuses to be made at the regularly scheduled time pursuant to Section
4.3.
5.1.3.Except as otherwise provided in this Section 5.1 or pursuant to COBRA, all
compensation and benefits will cease at the time of such cessation and the
Company will have no further liability or obligation by reason of such
cessation. The payments described in Section 5.1.1 and 5.1.2 are in lieu of, and
not in addition to, any other severance arrangement maintained by the Company.
The payments described in Section 5.1.1 and Section 5.1.2 are conditioned on
Executive’s execution and delivery to the Company, within 21 days following his
cessation of employment, a general release of claims against the Company and its
affiliates in such form as the Company may reasonably require (the “Release”)
and on such Release becoming irrevocable. Subject to Section 5.3, the payments
described in Section 5.1.1 or Section 5.1.2 will begin to be paid on the first
regularly scheduled salaried employee payroll date that occurs at least 30 days
following Executive’s cessation of employment. The foregoing will not be
construed to limit the Executive’s right to (i) payment of all accrued by unpaid
Base Salary through the date of such termination and (ii) reimbursement for
expenses incurred prior to the date of such termination reimbursable under
Section 4.7 (to the extent not previously reimbursed, the “Accrued
Obligations”).
5.1.4.Executive will have no duty to mitigate the applicable Salary Continuation
Benefit. However, following a termination of his employment pursuant to Section
5.1.1 or 5.1.2, Executive will promptly report to the Company all compensation
earned by him for the performance of personal services (whether as an employee,
an independent contractor or otherwise) during the period in which Salary
Continuation Benefits are payable (the “Severance Period”). The Salary
Continuation Benefits will be reduced by all such compensation earned by
Executive during the Severance Period (regardless of when payable).
5.2.Other Terminations. If Executive’s employment with the Company ceases for
any reason other than as described in Section 5.1 (including but not limited to
termination (i) by the Company for Cause, (ii) as a result of Executive’s death,
(iii) as a result of Executive’s Disability (as defined below), (iv) by
Executive without Good Reason or (v) after the Term), then the Company’s
obligation to Executive will be limited solely to the Accrued Obligations. All
compensation and benefits will cease at the time of such cessation and, except
as otherwise provided by COBRA, the Company will have no further liability or
obligation by reason of such termination.
5.3.Compliance with Section 409A.




--------------------------------------------------------------------------------




5.3.1.If the termination giving rise to the payments described in Section 5.1 is
not a “Separation from Service” within the meaning of Treas. Reg. §
1.409A-1(h)(1) (or any successor provision), then the amounts otherwise payable
pursuant to that section will instead be deferred without interest and will not
be paid until Executive experiences a Separation from Service. In addition, to
the extent compliance with the requirements of Treas. Reg. § 1.409A-3(i)(2) (or
any successor provision) is necessary to avoid the application of an additional
tax under Section 409A of the Internal Revenue Code (the “Code”) to payments due
to Executive upon or following his Separation from Service, then notwithstanding
any other provision of this Agreement (or any otherwise applicable plan, policy,
agreement or arrangement), any such payments that are otherwise due within six
months following Executive’s Separation from Service (taking into account the
preceding sentence of this paragraph) will be deferred without interest and paid
to Executive in a lump sum immediately following that six month period. This
paragraph should not be construed to prevent the application of Treas. Reg. §§
1.409A-1(b)(4) or 1(b)(9)(iii)(or any successor provisions) to amounts payable
hereunder. For purposes of the application of Treas. Reg. § 1.409A-1(b)(4) (or
any successor provision) to amounts payable hereunder, each payment in a series
of payments will be deemed a separate payment.
5.3.2.Notwithstanding anything herein to the contrary, to the extent any
expense, reimbursement or in-kind benefit provided to Executive constitutes a
“deferral of compensation” within the meaning of Section 409A of the Code, (i)
the amount of expenses eligible for reimbursement or in-kind benefits provided
to Executive during any calendar year will not affect the amount of expenses
eligible for reimbursement or in-kind benefits provided to Executive in any
other calendar year, (ii) the reimbursements for expenses for which Executive is
entitled to be reimbursed shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred and (iii) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit.
5.4.Definitions. For purposes of this Agreement:
5.4.1.“Cause” means the occurrence of any of the following: (a) Executive’s
willful refusal to perform his duties or to follow the lawful directives of his
supervisor, which refusal continues for more than 15 days after written notice
thereof; (b) willful misconduct or willful recklessness by Executive in the
course of employment; (c) Executive’s conviction of, or the entry of a plea of
guilty or no contest to, a felony or a crime that could reasonably be expected
to have an adverse effect on the operations, condition or reputation of the
Company or its affiliates; or (d) material breach by Executive of any material
published policy of or fiduciary duty owed to the Company or its affiliates.
5.4.2.“Change in Control” means (a) the sale, transfer, assignment or other
disposition (including by merger or consolidation) by stockholders of the
Company, in one transaction or a series of related transactions, of more than
50% of the voting power represented by the then outstanding securities of the
Company (other than to persons who are stockholders of the Company on the date
that this Agreement is executed, or to affiliates of any such stockholders); (b)
a sale of substantially all the assets of the Company (meaning 51% or more of
the Company’s assets), or (c) a liquidation or dissolution of the Company.
Notwithstanding the foregoing, a transaction will not constitute a Change in
Control if its sole purpose is to create a holding company that will be owned in
substantially the same proportions by the persons who held the Company’s
securities immediately before such transaction.
5.4.3.“Disability” means a condition entitling Executive to benefits under any
Company sponsored or funded disability plan, policy or arrangement or under the
Social Security Act.
5.4.4.“Good Reason” means any of the following, without Executive’s prior
consent: (a) a material, adverse change in Executive’s title, authority or
duties (including the assignment of duties materially inconsistent with
Executive’s position); (b) relocation of Executive’s principal worksite by more
than 50 miles; or (c) a material breach by the Company of this Agreement.
However, none of the foregoing events or conditions will constitute Good Reason
unless: (x) Executive provides the Company with written objection to the event
or condition within 30 days following the occurrence thereof, (y) the Company
does not reverse or otherwise cure the event or condition within 30 days of
receiving that written objection, and (z) Executive resigns his employment
within 30 days following the expiration of that cure period.




--------------------------------------------------------------------------------




6.Proprietary Matter. Except as expressly permitted or directed by the Company,
Executive will not during his employment or at any time thereafter divulge,
furnish, disclose or make accessible to anyone any trade secrets, designs,
processes, formulae, software or computer programs, devices or methods (whether
or not patented or patentable, copyrighted or copyrightable), customer,
distributor or supplier lists, needs and requirements, research, plans or any
other confidential or proprietary knowledge or information of the Company or its
affiliates, in whatever form (“Proprietary Matter”). Executive acknowledges that
the Proprietary Matter constitutes a unique and valuable asset of the Company
acquired at great time and expense by the Company, and that any disclosure or
other use of the Proprietary Matter other than for the sole benefit of the
Company would be wrongful and would cause irreparable harm to the Company. The
foregoing obligations of confidentiality, however, will not apply to any
knowledge or information which is now published or which subsequently becomes
publicly known, other than as a direct or indirect result of a breach of duty or
of this Agreement by Executive.
7.Ventures. If while employed by the Company Executive is engaged in or
associated with the planning or implementing of any project, program or venture
involving the Company or its affiliates and a third party or parties, all rights
in the project, program or venture will belong to the Company or the applicable
affiliate and will constitute a corporate opportunity belonging exclusively to
the Company or the applicable affiliate. Except as expressly approved in writing
by the Company, Executive will not be entitled to any interest in such project,
program or venture or to any commission, finder’s fee or other compensation in
connection therewith, other than the compensation to be paid to Executive as
provided in this Agreement.
8.Protective Provisions.
8.1.Competitive Activities. During Executive’s employment and for the longer of
(i) the period of time remaining in the Term and (ii) two years following
termination of employment, Executive will not in the continental United States,
directly or indirectly, either as an employee, employer, consultant, agent,
principal, partner, stockholder, officer, director, or in any other individual
or representative capacity, engage or participate in any business engaged in (i)
heavy construction, blacktop paving or other site preparation services, (ii) the
manufacture, sale or distribution of construction materials, or (iii) the
manufacture, sale, distribution or leasing of traffic control or work zone
safety equipment (each, a “Competing Business”). Notwithstanding the foregoing,
Executive may hold up to 2% of the outstanding securities of any class of any
publicly‑traded securities of any company.
8.2.Solicitation of Customers and Employees. During his employment by the
Company and for the longer of (i) the period of time remaining in the Term and
(ii) two years following termination of employment, Executive will not, either
directly or indirectly, on his own behalf or in the service or on behalf of
others:
8.2.1.solicit, divert or appropriate, or attempt to solicit, divert or
appropriate, to any Competing Business any customer or client of the Company or
its affiliates, or any person or entity whose account has been solicited by the
Company or its affiliates;
8.2.2.influence or attempt to influence any person to terminate or modify any
agreement, arrangement or course of dealing with the Company or its affiliates;
or
8.2.3.employ or engage any person employed or engaged by the Company in the
performance of personal services (or who was so employed or engaged by the
Company within the preceding 24 months).
8.3.Acknowledgements. Executive acknowledges that the provisions of Section 8
(the “Restrictive Covenants”) are reasonable and necessary to protect the
legitimate interests of the Company and its affiliates, that the duration and
geographic scope of the Restrictive Covenants are reasonable given the nature of
this Agreement and the position Executive will hold within the Company, and that
the Company would not enter into this Agreement or otherwise employ Executive in
the absence of these Restrictive Covenants.
8.4.Remedies and Enforcement Upon Breach.
8.4.1.Specific Enforcement. Executive acknowledges that any breach by him,
willfully or otherwise, of the Restrictive Covenants will cause continuing and
irreparable injury to the Company for which monetary damages would not be an
adequate remedy. Executive will not, in any action or proceeding to enforce any
of the provisions of this Agreement, assert the claim or defense that such an
adequate remedy at law exists. In the event of any breach by Executive of the
Restrictive Covenants, the Company will be entitled to injunctive or other
similar equitable relief in any court, without any requirement that a bond or
other security be posted, and this Agreement will not in any way limit remedies
of law or in equity otherwise available to the Company.




--------------------------------------------------------------------------------




8.4.2.Judicial Modification. If any court determines that any of the Restrictive
Covenants, or any part thereof, is unenforceable because of the duration or
geographical scope of such provision, such court will have the power to modify
such provision and, in its modified form, such provision will then be
enforceable.
8.4.3.Accounting. If Executive breaches any of the Restrictive Covenants, the
Company will have the right and remedy to require Executive to account for and
pay over to the Company all compensation, profits, monies, accruals, increments
or other benefits derived or received by Executive as the result of such breach.
This right and remedy will be in addition to, and not in lieu of, any other
rights and remedies available to the Company under law or in equity.
8.4.4.Enforceability. If any court holds the Restrictive Covenants unenforceable
by reason of their breadth or scope or otherwise, it is the intention of the
parties hereto that such determination not bar or in any way affect the right of
the Company to the relief provided above in the courts of any other jurisdiction
within the geographic scope of the Restrictive Covenants.
8.4.5.Disclosure of Restrictive Covenants. Executive agrees to disclose the
existence and terms of the Restrictive Covenants to any person for whom
Executive may perform services while the Restricted Covenants remain applicable.
8.4.6.Extension of Restricted Period. If Executive breaches Section 8.1, the
restrictions contained in that section will be extended for a period equal to
the period that Executive was in breach.
8.4.7.Application Following Termination. The Restrictive Covenants will continue
to apply following the Term and any cessation of Executive’s employment without
regard to the reason for that cessation and without regard to whether that
cessation was initiated by Executive or the Company.
9.Miscellaneous.
9.1.Other Agreements. Executive represents and warrants to the Company that
there are no restrictions, agreements or understandings whatsoever to which he
is a party that would prevent or make unlawful his execution of this Agreement,
that would be inconsistent or in conflict with this Agreement or Executive’s
obligations hereunder, or that would otherwise prevent, limit or impair the
performance by Executive of his duties under this Agreement.
9.2.Successors and Assigns. The Company may assign this Agreement to any
successor to substantially all of its assets and business by means of
liquidation, dissolution, transfer of assets or otherwise. The duties of
Executive hereunder are personal to Executive and may not be assigned by him.
9.3.Governing Law and Enforcement. This Agreement will be governed by and
construed in accordance with the laws of the Commonwealth of Pennsylvania,
without regard to the principles of conflicts of laws. Any legal proceeding
arising out of or relating to this Agreement will be instituted in a state or
federal court in the Commonwealth of Pennsylvania, and Executive and the Company
hereby consent to the personal and exclusive jurisdiction of such court(s) and
hereby waive any objection(s) that they may have to personal jurisdiction, the
laying of venue of any such proceeding and any claim or defense of inconvenient
forum.
9.4.Waivers. The waiver by either party of any right hereunder or of any breach
by the other party will not be deemed a waiver of any other right hereunder or
of any other breach by the other party. No waiver will be deemed to have
occurred unless set forth in a writing. No waiver will constitute a continuing
waiver unless specifically stated, and any waiver will operate only as to the
specific term or condition waived.
9.5.Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law.
However, if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
will not affect any other provision, and this Agreement will be reformed,
construed and enforced as though the invalid, illegal or unenforceable provision
had never been herein contained.
9.6.Survival. This Agreement will survive the cessation of Executive’s
employment to the extent necessary to fulfill the purposes and intent of the
Agreement, and Section 6, Section 7, Section 8 and Section 9 shall survive both
the Term and the cessation of Executive’s employment.
9.7.Notices. Notices permitted or required under this Agreement shall be in
writing and shall be deemed to have been duly given when delivered by hand or
overnight courier addressed, in the case of the Company, c/o its President at
its principal executive office and, in the case of Executive, to the most recent
address set forth in the personnel records of the Company. Notwithstanding the
foregoing, either party may change the address for notices or communications
hereunder by providing written notice to the other in the manner specified in
this paragraph.




--------------------------------------------------------------------------------




9.8.Cooperation. Executive will cooperate with the Company and its
representatives in connection with any action, investigation or proceeding that
relates to events occurring during his employment. This provision shall survive
any cessation of Executive’s employment.
9.9.Entire Agreement; Amendments. This Agreement contains the entire agreement
and understanding of the parties hereto relating to the subject matter hereof,
and merges and supersedes all prior and contemporaneous discussions, agreements
and understandings of every nature relating to this subject matter and
specifically supersedes the Prior Agreement. This Agreement may not be changed
or modified, except by an agreement in writing signed by each of the parties
hereto.
9.10.Withholding. All payments (or transfers of property) to Executive will be
subject to tax withholding to the extent required by applicable law.
9.11.Section Headings. The headings of sections and paragraphs of this Agreement
are inserted for convenience only and will not in any way affect the meaning or
construction of any provision of this Agreement.
9.12.No Presumption Against the Drafter. Without regard to which party initially
drafted this Agreement, it shall not be construed against any party and shall be
construed and enforced as a mutually prepared agreement.
9.13.Counterparts; Facsimile. This Agreement may be executed in multiple
counterparts (including by facsimile signature), each of which will be deemed to
be an original, and all of which together will constitute a single instrument.
IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, and Executive has executed this Agreement, in each case
on the date(s) indicated below.
NEW ENTERPRISE STONE & LIME CO., INC.
By: /s/ Paul I. Detwiler, III            
Name: Paul I. Detwiler, III
Title: President & Chief Executive Officer
Date: 1/21/16                    
EXECUTIVE
/s/ Albert L. Stone                
Albert L. Stone
Date: 1/21/16                    






